
	

113 HR 3001 IH: 21st Century Pest Management Records Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3001
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade
		  Act of 1990 to permit commercial applicators of pesticides to create, retain,
		  submit, and convey pesticide application-related records, reports, data, and
		  other information in electronic form.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Pest Management Records
			 Act.
		2.Allowing
			 commercial applicators of pesticides To use electronic records to comply with
			 recordkeeping and reporting requirementsSection 1491 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 136i–1) is amended by adding at
			 the end the following:
			
				(h)Electronic
				Recordkeeping and ReportingNotwithstanding any contrary
				provision of Federal, State, or local law, commercial applicators of
				pesticides, including commercial applicators of restricted use pesticides, may
				create, retain, submit, and convey a pesticide application-related record,
				report, data, or other information in electronic form in order to satisfy any
				requirement for such creation, retention, submission, or conveyance,
				respectively, under any Federal, State, or local
				law.
				.
		
